Citation Nr: 0326236	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
low back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.  

This matter arises from a February 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision by the RO denied 
service connection for a low back disorder.  

2.  The evidence submitted since the RO's March 2000 rating 
decision is neither cumulative nor duplicative of evidence 
previously submitted, and bears directly and substantially on 
the issue under consideration.  Moreover, the evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a low back disorder.  

3.  The veteran sustained an injury to his low back in 
service.  

4.  The objective medical evidence contains a medical opinion 
establishing a nexus or link between the injury the veteran 
sustained in service and his currently diagnosed low back 
disorder.  




CONCLUSIONS OF LAW

1.  The March 2000 rating decision by the RO, denying the 
veteran's claim for service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The evidence received since the RO's March 2000 rating 
decision is new and material, and the veteran's claim for 
service connection for a low back disorder has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

3.  A low back disorder was incurred as a result of an injury 
sustained during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303(b) 
(2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that he incurred a low back 
disorder as a result of an injury sustained in service.  He 
asserts that he has submitted new and material evidence 
sufficient to reopen the previously denied claim.  
Accordingly, he maintains that service connection for a low 
back disorder is warranted.  As will be discussed below, the 
VA has a duty to assist claimants in developing evidence 
sufficient to substantiate the claims in such cases.  

Historically, the veteran's initial claim for service 
connection for a low back disorder was denied by a March 1982 
rating decision.  He submitted a subsequent claim to reopen 
in May 1993, and by a rating decisions dated in March and 
November 1994, the previous denial of his claim was 
confirmed.  The veteran appealed those decisions, and by a 
BVA decision of April 1997, it was determined that he had 
failed to submit new and material evidence to reopen the 
previously denied claim.  After a further attempt to reopen 
his claim for service connection, the RO determined that the 
veteran had again failed to submit new and material evidence 
pursuant to a March 1998 rating decision.  The veteran did 
not appeal that decision, which subsequently became final.  

In December 1999, the veteran made an additional attempt to 
reopen the previously denied claim for service connection for 
a low back disorder.  By a rating decision of March 2000, the 
RO determined that he had not submitted new and material 
evidence sufficient to reopen the previously denied claim.  
The veteran did not appeal that decision, but rather, in June 
2000, submitted a statement in which he indicated that he 
wished to reopen his claim for service connection for a low 
back disorder.  The RO did not treat the June 2000 statement 
as a notice of disagreement, and does not appear to have 
addressed that statement until the veteran's claim was denied 
on a direct basis pursuant to a rating decision of February 
2001.  At that time, the RO failed to address the issue of 
whether new and material evidence had been submitted to 
reopen the previously denied claim, but instead, denied the 
veteran's claim for service connection on a direct basis.  In 
any event, as the veteran does not appear to have appealed 
the March 2000 rating decision, that decision subsequently 
became final.  Accordingly, his claim for service connection 
for a low back disorder may only be reopened if new and 
material evidence has been submitted.  See generally 
38 U.S.C.A. §§ 5108, 7105 (West 2001); 38 C.F.R. § 3.156(a) 
(2003).  

The Board finds that notwithstanding the recent adjudication 
of the veteran's claim for service connection on the merits, 
a new and material analysis is necessary because the 
preliminary question of whether or not a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Further, in Ashford v. Brown, 10 Vet. App. 120 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Shroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Here, the veteran essentially 
maintains that he incurred chronic bronchitis in service, and 
that he currently suffers from such disability.  The nature 
of his claim has not changed, and hence, remains the same.  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the claimant's active service.  

The evidence considered by the RO in reaching its March 2000 
rating decision consisted of the veteran's service medical 
records, multiple lay affidavits received from the veteran's 
mother, fellow soldiers and an Army medic who indicated that 
the veteran had been treated in service for what was then 
considered to be a "slipped disc," private clinical 
treatment records and physician statements dating from 
February 1981 through January 2000, and reports of VA rating 
examinations dated in October 1981 and February 2000.  In 
addition, in June 1994 the veteran appeared before a Hearing 
Officer at the RO and in February 1997, he appeared before a 
Member of the Board at the VA Central Office in Washington, 
D.C., and presented testimony in support of his claim.  The 
transcripts of those hearings are of record.  The personal 
hearing transcripts primarily address the veteran's 
contentions regarding his claimed low back disorder.  In 
substance, the veteran testified that he injured his back in 
service in 1965 as a result of having accidentally fallen 
from an Army truck.  He stated that he had experienced 
episodic severe and disabling pain since that time, and that 
he had undergone medical treatment for such disability on an 
often informal basis in the years immediately following his 
discharge from service.  The veteran's service medical 
records do not reflect any treatment for a low back injury.

In an affidavit dated in December 1981, W. R. R., Jr., stated 
that he served with the veteran in the Army, and that in 
approximately September 1965, the veteran sustained an injury 
to his low back after an accidental fall from a military 
vehicle.  According to Mr. R., the veteran was then taken to 
a military dispensary for treatment, and was subsequently 
placed on light duty for several weeks following the 
incident.  Mr. R. indicated that the veteran complained of 
experiencing low back pain on several occasions after 
experiencing the fall.  In an affidavit dated in May 1993, 
the veteran's mother offered that she recalled that the 
veteran experienced pain and an inability to use his right 
leg properly following his return home from service in 
Europe.  She stated that medical attention was not sought 
immediately because after several days' bed rest, the 
veteran's symptoms improved.  Such complaints continued, 
however, to the present time albeit with some relief afforded 
by surgery in 1981.  

In further support of his claim for service connection, the 
veteran submitted a signed and notarized affidavit from T. G. 
L., dated in June 1993, who stated that he served as an Army 
corpsman under the direction of Captain J. F. B., battalion 
surgeon.  According to Mr. L., he recalled treating the 
veteran's back injury under the supervision of Dr. B. for 
several weeks.  Mr. L. stated that he and another corpsman 
had to carry the veteran to a military clinic each morning 
for heat treatment over his lower back.  In addition, Mr. L. 
stated that due to his confinement to bed, the veteran's 
meals had to be carried to him from the mess hall.  In a 
subsequent statement dated in May 1994, Mr. L. stated that he 
also recalled that the veteran was diagnosed at the time of 
his injury as having a "slipped disc."  A statement from J. 
F. B., M.D., was received in May 1994.  Dr. B. stated that he 
did not recall the veteran's particular case, but that he did 
recall Mr. L. who had served as an Army corpsman under his 
command.  He also offered that he was confident that any 
statement regarding the veteran's case which had been made by 
Mr. L. was true.  

Private clinical treatment records disclose that in February 
1981 the veteran was seen for low back pain radiating into 
his right leg.  The veteran was noted to have been in bed for 
the previous week and his symptoms had significantly 
improved.  He was noted to have had a previous problem in or 
about 1963, but that "he got completely over it."  While 
the veteran's problem does not appear to have been diagnosed, 
the treating physician indicated that it involved the L5-S1 
disc.  The records reflect that the veteran was subsequently 
admitted to a private hospital in September 1981.  At that 
time, it was noted that he had fallen from a military vehicle 
in Germany in 1965 injuring his back.  The veteran indicated 
then that he had experienced episodic back pain since that 
time, and that such pain would resolve with bed rest.  For 
the previous two years, however, the veteran indicated that 
his episodes had increased in frequency, duration, and 
severity.  Following a myelogram, the veteran was diagnosed 
as having a herniated nucleus pulposus, at L5-S1 on the 
right.  A large extruded disc was noted on the right.  The 
veteran subsequently underwent a laminectomy at L5-S1.  His 
recovery was without complications.  

A document appearing to be a VA medical examination report 
dated in October 1981 discloses that the veteran had been 
diagnosed with a ruptured disc or discs.  His prognosis for 
recovery was characterized as "excellent," although no 
further comment was offered.  

A statement dated in July 1997 was received from J. R. C., 
M.D., of the North Carolina State Defense Militia.  According 
to Dr. C., he had known the veteran personally and 
professionally since January 1993.  Dr. C. indicated that he 
was aware that the veteran was receiving medical advice from 
another physician for severe back pain.  Dr. C. stated that 
it was his impression that the veteran's complaints were 
related to an injury sustained while on active duty, and 
which subsequently resulted in intermittent periods of severe 
incapacitating symptoms before and after disc surgery in 
1981.  Dr. C. offered that his knowledge was derived from 
conversations with the veteran as well as from a review of 
the veteran's medical records, and from observation of the 
veteran.  Dr. C. explained that he had been a practicing 
diagnostic radiologist for some 28 years, and that in 
instances of only one past injury, the association between 
that injury and any subsequent pain is of increased 
significance.  He also indicated that he could find no 
medical evidence to refute his conclusion that the veteran's 
low back problems were related to the injury he had sustained 
in service in 1965.  

A statement dated in November 1999 was received from D. D. 
P., M.D..  He indicated that in August 1966, he had been a 
surgical resident at a private hospital in North Carolina.  
Dr. P. stated that both his son and the veteran worked 
together as inhalation therapists.  During a visit to Dr. P's 
house the veteran had complained of experiencing back pain.  
The veteran then advised him of having been involved in an 
accident in Germany, and that he was given pain medication 
for relief.  The veteran had been advised to have X-rays 
taken, and to see an orthopedist for follow-up.  

Dr. P.'s son, D. D. P., RRT, R.C.P., CPA, CPT, submitted an 
affidavit dated in December 1999 in which he offered that he 
had known the veteran since 1966.  He stated that the veteran 
continually complained of experiencing low back pain, but 
that he was afraid to seek treatment because of fears that if 
his back problems became known, his job at the local private 
hospital would have been jeopardized.  Mr. P. stated that in 
August 1966, the veteran told him that he had fallen from an 
Army truck and injured his back.  Mr. P. stated that he was 
afraid the veteran might have sustained a ruptured disc, and 
sought some sort of temporary palliative treatment from his 
father, Dr. P..  Mr. P. stated that at that time, it was 
common for hospital employees to receive treatment on an 
informal basis in the hospital, without record or other 
formal registration.  He stated that such circumstances 
existed for the approximately four years of his continued 
association with the veteran.  

In a statement received in January 2000, R. S. B., M.D., 
stated that he had worked with the veteran at a private 
hospital in 1976 and 1977.  According to Dr. B., during that 
time, he prescribed muscle relaxants and bed rest for the 
veteran's back pain.  Such was done on an informal basis, Dr. 
B. explained, and the veteran was not seen in his office.  

The report of the VA rating examination conducted in February 
2000 discloses that the examiner reviewed the relevant 
medical evidence contained in the claims file prior to 
conducting the examination.  At that time, he noted that the 
veteran had a history of low back pain which he stated began 
in service in 1965 following an accidental fall from an Army 
truck.  The examiner offered that while the veteran's service 
medical records failed to document the incident, there was 
ample supporting or corroborative evidence in the claims file 
to document that the injury occurred.  The veteran indicated 
that his low back pain continued despite having undergone a 
lumbar laminectomy in 1981.  Following examination, the 
veteran was diagnosed with a herniated nucleus pulposus at 
L5-S1, status-post laminectomy with right lumbar L5-S1 
radiculopathy and other residuals.  The examiner offered that 
it was well-recorded that the veteran sustained an injury to 
his low back in service, but that it was not possible for him 
to state that the type of injury the veteran may have 
sustained would be related to his currently diagnosed 
herniated nucleus pulposus without resorting to speculation.  

As noted, the veteran submitted a statement in June 2000 
indicating that he wished to reopen the previously denied 
claim for service connection.  Evidence received since the 
RO's March 2000 rating decision includes several statements 
from treating physicians, a lay affidavit from an individual 
who served with the veteran, the report of a VA rating 
examination dated in July 2001, VA clinical treatment 
records, and the transcript of a personal hearing conducted 
before the undersigned Veterans Law Judge at the VA Central 
Office in Washington, D.C., in May 2003.  

A statement was received in January 2001 from J. A., who 
indicated that he served with the veteran in service in 
Europe.  According to J. A., he recalled that the veteran had 
been treated at a military dispensary due to a back injury.  
Mr. A. stated that the veteran had been confined to quarters 
and that he was subsequently placed on light duty status for 
several weeks.  

A letter dated in June 2000 was received from S. E. S., M.D., 
stating that the veteran was seen for complaints of low back 
pain in April 2000, which dated back to an injury sustained 
in 1965 after falling from an Army truck.  Dr. S. offered 
that such problems ultimately led to surgery in 1981, and 
that he had taken the opportunity to review the veteran's 
records.  Dr. S. explained that the veteran's natural history 
of low back pain was compatible with his history of injury in 
1965, followed by chronic, recurrent flare-ups and other 
problems.  Accordingly, Dr. S. offered his opinion that the 
currently diagnosed low back disability was related to the 
injury sustained in 1965.  

A letter dated in October 2000 was received from D. L. K., 
Jr., M.D., indicating that the veteran had been seen in his 
office for complaints related to back pain.  Dr. K stated 
that he could not recall the veteran's precise medical 
history, but indicated that a treatment note suggested 
ongoing back problems for ten years.  Dr. K. stated that 
based on a single visit by the veteran, it was possible that 
his current back pain could have been caused by an injury 
sustained in service in 1965.  Dr. K. did not offer any 
further information regarding the veteran's low back 
disorder.  An earlier letter from Dr. K., dated in September 
2000 indicates that the veteran did not have a ruptured or 
herniated disc, but rather had narrowing of the spinal canal.  
Dr. K. then noted that the veteran had degeneration of the 
spine, suggesting degenerative arthritis, and some narrowing 
of an unspecified disc.  

VA clinical treatment records dating from November 1996 
through August 2001 disclose that the veteran was seen for 
complaints related to his low back disorder.  He was 
prescribed medication, and was also noted to have 
degenerative disc disease of the lumbar spine during that 
period.  No opinion regarding the etiology of any diagnosed 
low back disorder was contained in the clinical treatment 
records.  

The veteran underwent an additional VA rating examination in 
July 2001.  The report of that examination discloses that the 
examiner reviewed the veteran's claims file.  The examiner 
noted the veteran's history of having experienced a low back 
injury in service in 1965, and also noted the veteran's 
current complaints of low back pain.  Following clinical 
examination in which limitation of the lumbar spine was 
noted, the examiner concluded with a diagnosis of lumbar 
herniated nucleus pulposus and spondylosis, L4 and 
degenerative joint change.  The examiner acknowledged that 
the veteran had sustained a significant fall in service, but 
that he was not shown to have been symptomatic at the time 
his service separation examination was conducted.  The 
examiner stated that while he agreed with the statement 
offered by Dr. K. that it was possible that the veteran's low 
back injury was the cause of his present condition, he did 
not believe that the fall experienced in service was the 
cause of his present difficulties.  The examiner did not 
otherwise address the other relevant medical opinions of 
record or offer any further basis for his opinion other than 
that the fall the veteran experienced was very remote in 
time.  

At his personal hearing in May 2003, the veteran and his wife 
testified that since having sustained a low back injury in 
service in 1965, his low back problems had become 
progressively worse.  The veteran and his wife also pointed 
out the numerous medical opinions of record clearly 
indicating that his current back problems were related to his 
in-service injury.  The veteran testified that at the time of 
his in-service injury, he had been paralyzed for some 15-20 
minutes and was subsequently treated by medics at the 
military dispensary.  He offered that at that time, he was 
diagnosed with a "slipped disc" and that he had 
subsequently undergone treatment following service on an 
essentially informal basis.  To that end, the veteran 
referred to the numerous medical opinions of record attesting 
to the treatment received and the etiology of the low back 
disorder.  Other, subsequent precipitating factors such as 
pain when lifting rocks were characterized as exacerbations 
of a pre-existing low back disorder incurred in service, the 
veteran testified.  The veteran's wife testified that she had 
known the veteran since 1974, and that they had worked in 
hospitals together their entire married life.  According to 
the veteran's wife, it was a professional courtesy between 
physicians and staff to render assistance for such complaints 
as back pain on an informal basis.  She indicated that the 
veteran received such treatment during the course of their 
marriage.  In addition, the veteran's wife testified that 
since 1974, she was not aware that the veteran had sustained 
any injury to his low back subsequent to 1965.  During the 
course of their marriage, the veteran's wife testified that 
the physicians with whom they worked would often prescribe 
pain medications in order that he would be able to continue 
to function in his job.  She indicated that she worked as a 
registered nurse, and that having reviewed the medical 
records herself, found that the veteran's current low back 
difficulties had been incurred as a result of the injury he 
sustained in service in 1965.  The veteran stated that 
initially, after he had been confined to bed rest following 
his low back injury, his back pain and other problems abated, 
but would recur periodically.  He stated that following his 
injury, he remained in service for approximately two months 
prior to being discharged, and that he did not experience any 
further problems until after his discharge.  He indicated 
that he first received treatment for his back pain in or 
around the spring of 1966, and that he was given medication 
as a courtesy by a physician with whom he worked at that 
time.  

The Board has evaluated the foregoing, and finds that the 
newly submitted evidence is clearly new and material.  
Accordingly, the Board concludes that such evidence is 
sufficient to reopen the previously denied claim for service 
connection for a low back disorder.  At the time of the March 
2000 rating decision, the evidence of record included several 
lay statements corroborating the veteran's contention that he 
sustained an injury to his back in service in 1965, in 
addition to several medical opinions stating that the 
veteran's current low back problems were related to the 
injury he sustained in 1965.  The Board observes that at that 
time, there was no medical evidence of record to contradict 
those medical opinions.  It is unclear to the Board as to the 
basis for previous denials of the veteran's claim either on a 
direct or on a new and material basis, in light of the 
medical and lay evidence then of record.  

In any event, the Board finds that the newly submitted 
evidence, to include the veteran's personal hearing 
testimony, contemporaneous clinical treatment records, the 
letter of June 2000 received from Dr. S., the report of the 
July 2001 rating examination, and lay statement, all disclose 
that the veteran has a present disability with respect to his 
low back.  Moreover, the evidence reinforces the previous 
evidence in further corroborating that the veteran did 
sustain an injury to his back in 1965 in service.  In 
addition, the July 2001 rating examination report contains a 
medical opinion that while not entirely favorable to the 
veteran, nonetheless addresses the etiology of his current 
low back disability, diagnosed as a herniated disc with 
degenerative disc disease.  The Board finds that the July 
2001 rating examination report, in addition to the testimony 
by his wife, a registered nurse, and most significantly, the 
June 2000 letter received from Dr. S., contains sufficient 
support for the veteran's contentions, that when viewed in 
conjunction with evidence previously of record, warrants 
reopening of the veteran's claim for service connection.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  Moreover, it was not of record at the 
time of the March 2000 decision.  The Board finds such 
evidence to be of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  See Hodge, supra.  
The Board concludes, therefore, that such evidence is 
sufficient to reopen the previously denied claim for service 
connection for a low back disorder.  The veteran's appeal is 
accordingly granted with respect to the issue of whether new 
and material evidence has been submitted to reopen the 
previously denied claim.  

In reaching the above determination, however, the Board 
recognizes that the veteran may not have been advised or 
otherwise provided with notice of the types of evidence he 
would need to submit to reopen a previously denied claim for 
service connection.  See Quartuccio, supra.  The veteran was 
not specifically advised of his rights and duties under the 
VCAA by correspondence other than that which may have been 
attached to rating decisions, or a statement or supplemental 
statement of the case, but over time, he has been made aware 
of the evidence necessary to substantiate a claim for service 
connection.  In any event, the Board finds that 
notwithstanding any failure by the RO to provide the veteran 
with proper notice of the need to submit new and material 
evidence in support of his claim to reopen or with respect to 
his rights and duties under the VCAA, in light of the Board's 
ultimate determinations in this case, any such failure to 
provide proper notice in that context constitutes harmless 
procedural error, and does not unduly prejudice the veteran.  
Here, the benefits affected by the notice requirement have or 
will be granted, in that the veteran's claim for service 
connection has been reopened.  Accordingly, the veteran's 
claim may now be considered on a direct basis.  

As the veteran's claim for service connection for a low back 
disorder has been determined to be reopened, the Board will 
now consider that claim on a direct basis.  Under the 
provisions of 38 C.F.R. § 3.303 (2003), where a disease or 
injury has been shown to have been incurred in service, 
subsequent manifestations of that same disease or injury at a 
later date may be service connected, provided there is a 
medical nexus or link between that in-service injury or 
disease and the currently diagnosed disorder.  Here, while 
the service medical records fail to note that the veteran 
sustained a low back injury in service, he has submitted 
ample corroborating evidence that such injury did, in fact, 
occur.  The veteran has submitted statements from two 
comrades who were present when he fell from the back of the 
Army truck, and who were aware of his treatment.  In 
addition, he has submitted a sworn and notarized affidavit 
from the medical corpsman who treated him under a doctor's 
supervision in service.  According to the corpsman, the 
veteran had been found to have sustained a slipped disc and 
was confined to his quarters for several days following the 
injury.  

Further, as discussed in conjunction with the veteran's claim 
to reopen, he has submitted several medical statements 
establishing the required medical nexus between his diagnosed 
back disorder and the injury incurred in service in 1965.  
Notwithstanding such evidence, the RO first scheduled the 
veteran to undergo a VA rating examination in February 2000.  
The examining physician indicated that he was unable to offer 
any opinion as to the etiology of the veteran's low back 
disorder without resorting to speculation.  The RO then 
scheduled the veteran to undergo an additional VA rating 
examination in July 2001 in which the examiner conceded that 
the veteran had experienced a serious low back injury in 
service, and that it was at least possible that his current 
back disability could be related to that in-service injury.  
Nevertheless, the examiner offered that he did not feel that 
it was likely that the veteran's current symptoms were 
related to the in-service injury.  

The Board finds that less probative value is to be accorded 
the VA rating examiner's opinion of July 2001 for the 
following reasons.  The VA rating examiner offered as a 
rationale for his conclusion the fact that the veteran's 
service medical records were silent as to the existence of 
any low back or related injury at the time of his discharge 
from service.  In addition, the examiner offered that the 
injury was too remote in time to account for the veteran's 
present symptoms.  Here, however, the Board notes that while 
the examiner was correct in stating that the service medical 
records were negative for any low back injury, the examiner 
conceded that the injury did in fact occur.  If the veteran 
underwent several weeks of treatment for his 1965 back 
injury, and such was not reflected in the service medical 
records, then the absence of other reference to a low back 
injury in those records tends to cast doubt on the accuracy, 
and hence, probative value of those service medical records.  
Here, the Board notes that it has been acknowledged that the 
veteran incurred a serious low back injury in service.  

The second premise for the VA rating examiner's conclusion 
also fails in that the veteran has presented medical evidence 
of continuity of symptomatology of his back problems 
following service.  The physicians Drs. C. and Dr. S. of July 
1997 and June 2000, respectively, contain medical opinions, 
supported by a plausible rationale that the veteran's 
currently diagnosed low back disorder was incurred as a 
result of the injury he sustained in service in 1965.  The VA 
rating examiner's opinion, by contrast, is unsupported by a 
plausible rationale, as discussed above, and it fails to 
address any of the contrary medical opinions of record.  
Accordingly, the Board finds that the evidence here is at 
least in equipoise, and that after resolving all reasonable 
doubt in the veteran's favor, the evidence supports a grant 
of service connection for a low back disorder.  Accordingly, 
his appeal with respect to that issue is granted.   


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder has been reopened.  

Service connection for a low back disorder is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



